Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the detailed analysis provided in the Remarks dated 01/28/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101 and §103.  
The claims comprise statutory categories of invention including a process or machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  Per Prong Two of Step 2A, the claims recite additional elements of biological sensor, storage and processor that integrate the exception into a practical application of calculating and dynamically updating the evaluation value based on the evaluation value stored and the calculated stress indicator for each of the extracted attendant data records.  Thus, the claimed limitations integrate the exception into a practical application. The claims are therefore patent eligible.
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia measuring biological data by a biological sensor, storing a plurality of data record of attendant and associated customers with identifiers, calculating stress indicators of customers based on attendant-associated data record extracted from storage, calculating an evaluation value based on the stress indicators of customer, storing the evaluation value wherein stress indicator is calculated for each extracted attendant record for which stress indicator has not calculated, and updating the evaluation value based on the evaluation value stored and the calculated stress indicator.  The closest prior art of record is Dugan in Office Action dated 10/28/2020 wherein Dugan ¶0018 teaches biometric.  However, Dugan alone or in combination with the prior art of record Mestha does not teach the above limitations.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3623